Citation Nr: 0532427	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-34 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1965 to August 1969. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied the benefit sought.

In December 2003, a hearing was conducted before a Decision 
Review Officer (DRO) at the RO. In August 2005, a hearing was 
conducted before the undersigned Veterans Law Judge, who has 
been designated by the Chairman of the Board to decide this 
case.

In reviewing the file, the Board notes a claim for service 
connection for diabetes mellitus was initially denied in a 
July 2002 rating decision. 


FINDINGS OF FACT

1. The veteran did not serve in Vietnam and there is no 
persuasive evidence showing he ever had duty or visitation in 
Vietnam. 

2. There is no competent evidence of actual exposure to 
herbicides during service.

3. There is no medical evidence linking the appellant's 
current diabetes mellitus to his active military service.


CONCLUSION OF LAW

The appellant did not incur diabetes mellitus as a result of 
his military service, nor can this condition be presumed as 
incurred therein. 38 U.S.C.A. 
§§ 1110, 1112, 1116, 5102, 5103, 5103A, 5107 (West 2002); 28 
C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to: the appellant's contentions, including those raised at 
December 2003 and August 2005 VA hearings; private medical 
treatment records; service medical and personnel records; 
examination reports from entrance and separation from 
service; military records concerning the veteran's overseas 
assignments; and lay statements. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the appellant or on his behalf. See 
Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (the 
Board must review the entire record, but does not have to 
discuss each piece of evidence). Rather, the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, with regard to the claim. See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he participated certain events 
during service, such as, in this case, travel to Vietnam. 
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence. Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.

The appellant claims he is entitled to service connection for 
diabetes mellitus based on exposure to Agent Orange during 
service. A May 2002 letter from Dr. BJG shows a current 
diagnosis of diabetes mellitus, and a statement indicating 
that the disease was first diagnosed in the late 1980s. 

Service connection may be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. The laws and regulations pertaining 
to Agent Orange exposure provide for a presumption of service 
connection due to exposure to herbicide agents for veterans 
who have one of several diseases and served on active duty in 
Vietnam during the Vietnam Era. 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. 
§ 3.307(a)(6) and 3.309(e). A disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e) will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service. Diabetes Mellitus, Type II, is included on this 
list. A veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. See 38 U.S.C.A. § 1116(f) (West 
2002).

The initial question that must be answered is whether the 
appellant had service in Vietnam sufficient to raise the 
presumption of exposure to Agent Orange. Two of the veteran's 
four years of active service were overseas, but, according to 
the record, the appellant served in Thailand as an Officer in 
Charge of a recreational facility. There is no record that 
shows any active duty in Vietnam. The veteran alleges he 
traveled to Vietnam for days at a time for undocumented 
covert operations, and should therefore be granted the 
presumption of exposure.

A veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service. VAOPGCPREC 
27-97 (July 23, 1997). Here, after an exhaustive review of 
the veteran's entire military personnel file, there is no 
indication that he ever set foot in Vietnam.  His personnel 
records show that he served in Thailand from September 11, 
1967 to August 24, 1969.  His record of assignments and DA 
Form 67-6 (Officer Efficiency Report) show that he was in 
"casual" duty status for 31 days between his departure from 
the United States and beginning his tour in Thailand.  He was 
then in an unassigned duty status from September 12, 1967 to 
September 24, 1967 when he was assigned to the recreation 
center at Pattaya Beach.  His DA Form 67-6 for the time 
period August 12, 1967 to August 11, 1968, shows that he had 
57 non-duty days during this time period - that would include 
the 44 days mentioned above plus, presumably, 13 other "non-
duty" days.  It is not known, however, what those "non-
duty" days reflected, and it cannot be assumed that the 
veteran traveled to Vietnam as he contends.  His DA Form 67-6 
for his remaining time periods in Thailand show no "non-
duty" days.  None of the DA Forms 67-6 contain any mention 
of Vietnam or special duties.  The raters for the initial 
time periods indicated their rankings were based on frequent 
observation of the veteran, and the rater for the March 26, 
1969 to July 21, 1969 time period had daily contact with the 
veteran.  There are no indications that the veteran was 
inexplicable absent or unavailable during any time when the 
rater may have wished to observe the veteran's performance.

The Board notes that the veteran stated during his August 
2005 hearing that pay records from his period of active duty 
would show his being paid while in Vietnam on at least two 
occasions. The VA contacted the appropriate agencies in 
attempt to retrieve any and all documents that may 
substantiate the appellant's claims - all of which indicated 
that pay records do not exist or are unattainable. 

After extensive review of the veteran's travel documentation, 
duty assignments, requests for reimbursement, evaluations, 
medical records, and other administrative items, there simply 
is no showing that the appellant ever entered Vietnam.  The 
veteran argues that the circumstantial evidence surrounding 
the circumstances of his service, such as the timing of his 
promotions or the prestigious nature of his assignments, 
should indicate that he was involved in secret operations.  
The Board disagrees.  Individuals can receive advance 
promotions and coveted assignments based on exemplary 
performance or the need for someone with their experience or 
background in a particular location.  It does not necessarily 
lead to the conclusion the person was involved in secret 
military operations.  The veteran argues that after he left 
Thailand, he was allowed seven days leave to visit Hawaii, 
something highly irregular.  His travel orders do show that 
he was allowed 7 days leave with permission to visit Hawaii, 
but the Board also notes at least one other instance shown in 
the orders in his records of another individual allowed such 
leave.  Clearly, then, this was not without precedent, and 
also does not indicate the veteran conducted secret 
operations in Vietnam.  Therefore, the preponderance of the 
evidence indicates he did not serve in Vietnam and, 
therefore, service connection cannot be presumed for his 
diabetes mellitus. 

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis. 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).  
That is because the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act does not preclude a veteran from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure during service caused 
the disease that appeared years later).  Id.

Service connection on a direct basis means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). This may be shown by affirmative evidence showing 
inception or aggravation during service. Id. When a disease 
is first diagnosed after service, service connection can 
still be granted for that condition if the evidence shows it 
was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The appellant's service medical records do not show diagnosis 
of diabetes mellitus, nor does he allege such a diagnosis was 
ever rendered during service. The condition was first 
diagnosed in the late 1980s, more than a decade after the 
appellant separated from service. He has not stated a medical 
professional has ever told him his diabetes is related to 
disease or injury incurred during military service. 

In sum, although diabetes mellitus may be presumptively 
service connected if there is evidence of Agent Orange 
exposure during service, there is no such evidence in this 
case, and no medical evidence relating the post-service 
diagnosis of diabetes mellitus to service. For these reasons, 
the Board finds as fact that the appellant's diabetes 
mellitus was not caused by an in-service disease or injury, 
to include exposure to herbicides. There is no benefit of the 
doubt that could be resolved in his favor.

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 
3.159(b) and (c) (2005).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. Here, 
that notice was provided in May 2002, before consideration of 
the claim in the December 2002 rating decision and again in 
May 2005. 

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim. 18 Vet. App. at 120-121.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper VA process on the claim. 
The letters sent to the appellant in May 2002, July 2002, and 
May 2005 advised the veteran what information and evidence 
was needed to substantiate his claim that he had been exposed 
to Agent Orange during service and of his and VA's respective 
duties for obtaining evidence. Quartuccio v. Principi, 16 
Vet. App. 183 (2002). He was told to clarify and submit 
documentation regarding which country he was in when exposed 
to Agent Orange. He was also asked to provide VA information 
as to where he had been treated for diabetes, and then VA 
would request the records, which in fact the VA successfully 
obtained. In December 2003 and August 2005, he was provided a 
hearing before the RO and Board of Veterans' Appeals, 
respectively, and was further notified of what information 
and evidence was needed to substantiate his claim. The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA. See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005). 

The RO's May 2005 notice letter specifically told the 
claimant to provide any relevant evidence in his possession. 
The veteran was also fully notified of the need to give to VA 
any evidence pertaining to the claim in the statement of the 
case (SOC), supplemental statement of the case (SSOC) and the 
April 2005 remand. There is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim. When considering 
the notification letter, the rating decision on appeal, the 
SOC, the SSOC and the April 2005 remand as a whole, the Board 
finds that the veteran was aware and that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled. The file contains the veteran's service 
medical records as well as all available identified records 
of pertinent post-service medical treatment. The file also 
contains the veteran's extensive personnel records during his 
in-service years, including, but not limited to, duty 
assignment sheets, travel records, cost reimbursement 
letters, evaluations, letters of promotion, and other 
administrative items. Although the veteran mentioned in his 
December 2003 hearing and his August 2005 hearing that in-
service pay records would confirm that he was paid in Vietnam 
on at least two occasions, the Board found retrieval of any 
such pay records futile. Specifically, the records were 
requested by letter in January 2005 and again in July 2005. 
Both times the Defense Finance and Accounting Service in 
Kansas City, Missouri responded that pay records are only 
retained six years and three months back at which time they 
are destroyed. To the extent the pay records existed, they 
are no longer obtainable. 

The veteran argues that had VA responded in a more timely 
manner to his request that his pay records be obtained, they 
would have been available.  He argues that the remedy for 
this failure is granting his claim.  The Board disagrees.  
There are no provisions in law that allow for granting a 
claim simply because VA did not request or obtain evidence.  


Other than the pay records, the veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

On a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim. 38 C.F.R. § 3.159(c)(4)(i). An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim. Id.

The appellant was not afforded VA examinations in connection 
with the claim for service connection. However, examinations 
are not needed because there is no competent evidence showing 
the current diabetes mellitus may be related to his military 
service. This is discussed in more detail above. 

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant with regard to the claim. In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). VA has satisfied its duties to inform and assist 
the appellant at every stage of this case as it pertain to 
the claim herein adjudicated. Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.

ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


